UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6270



WARREN C. ROBINSON,

                                              Petitioner - Appellant,

             versus


UNITED STATES DEPARTMENT OF JUSTICE; FEDERAL
BUREAU OF PRISONS; FMC BUTNER; WARDEN BEELER,

                                             Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-02-320-H)


Submitted:    April 17, 2003                 Decided:   April 24, 2003


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Warren C. Robinson, Appellant Pro Se.   Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Warren C. Robinson appeals the district court’s order denying

relief on his petition filed under 28 U.S.C. § 2241 (2000). We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.      See Robinson v.

United States Dep’t of Justice, No. CA-02-320-H (E.D.N.C. Jan. 22,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2